Citation Nr: 1100875	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Alzheimer's disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision, in which the RO 
determined new and material evidence had been received, reopening 
and denying the Veteran's previously-denied claim of entitlement 
to service connection for Alzheimer's disease on the merits.

Previously, in an unappealed January 2005 decision, the Board had 
denied a claim of entitlement to service connection for 
Alzheimer's disease.  In May 2010, the Board reopened the 
Veteran's claim of entitlement to service connection for 
Alzheimer's disease and remanded it for further development.

The Board notes that the Veteran's attorney's indicated that the 
Veteran's July 2005 claim was for entitlement to service 
connection for "a psychiatric condition, including Alzheimer's 
disease."  In the May 2006 rating decision, the RO adjudicated a 
claim for "Alzheimer's disease (claimed as a psychiatric 
disorder, including Alzheimer's disease)."  In a May 2007 notice 
of disagreement, the Veteran's attorney indicated that she was 
disagreeing with the denial of service connection for Alzheimer's 
disease.  The Board also notes that the Veteran has not been 
diagnosed with any other psychiatric disorder.  Therefore, the 
issue is as stated on the title page.  Cf. Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of competent and credible evidence shows that 
Alzheimer's disease was not demonstrated in-service; that 
Alzheimer's disease was not diagnosed or manifest to a 
compensable degree within a year of separation from active duty; 
and that the most probative medical evidence of record is against 
a nexus between the Veteran's Alzheimer's disease and service, to 
include in-service plane crashes.


CONCLUSION OF LAW

The criteria for service connection for Alzheimer's disease are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements to notify and assist claimants in substantiating 
a claim for VA benefits under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
September 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA provided information 
addressing how disability evaluations and effective dates are 
assigned in a March 2006 letter.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated and, as warranted by law, sought a VA 
medical opinion to resolve the claim.  The Veteran's service and 
post-service treatment records, a private physician's statement, 
and a VA medical opinion have been associated with the record.  

Pursuant to the May 2010 remand, the Appeals Management Center 
(AMC) obtained copies of the Veteran's service personnel records.  
The AMC twice attempted to obtain private treatment records from 
the Tucker Pavilion at the Chippenham Hospital in Richmond, 
Virginia, but all letters to that facility were returned as 
undeliverable.  In July and September 2010 correspondence, the 
AMC informed the appellant and his attorney that they had 
requested copies of these treatment records, but that it was the 
claimant's responsibility to ensure that VA received such 
records.  In an October 2010 supplemental statement of the case, 
the AMC readjudicated the claim and informed the Veteran and his 
attorney that records from that facility had not been received.  
Since VA made initial and follow-up requests for these private 
records and has informed the Veteran and his attorney that its 
efforts were unsuccessful, the AMC complied with the directives 
of the May 2010 remand, to the extent possible.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's May 2010 remand with regard to the issue decided 
on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required by 
statute.  38 U.S.C.A. § 5103A.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  With chronic disease shown as such in service (or within 
the presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as other organic diseases of 
the nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  See also 38 U.S.C.A. § 
1154(a) (West 2002); see also Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(d) 
(2010).  However, the reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  However, in this instance the Veteran does not appear to 
have served in combat.  In this regard, the Veteran's service 
personnel records show that, in February 1944, he was transferred 
to Carrier Aircraft Service Unit-24 (CASU-24), which was an 
operational training unit for Bomber Squadron 82 stationed in 
Wildwood, New Jersey and then, as of August 1, 1944, in Oceania, 
Virginia for additional training.  Later, in September 1944, he 
was transferred with Bombing Squadron 82 to the USS Bennington 
for advanced operational training on a shakedown cruise from the 
Caribbean through the Panama Canal to San Diego returning to 
Jacksonville, Florida in January 1945.  It was not until January 
1945, after eight months with Bomber Squadron 82, that the 
Veteran was designated a combat air crewman.  Thus, the two plane 
crashes took place during advanced training, not combat missions.  
So the provisions of 38 U.S.C.A. § 1154(b) are not applicable to 
the plane crashes in 1944.

Analysis

The Board has reviewed the service treatment and personnel 
records, the statements of private doctors, the September 2002 VA 
examination report, the July 2009 VA medical opinion, the medical 
treatise information, and the lay statements provided by the 
Veteran or by others, on his behalf.  After considering all the 
evidence of record, the Board finds the most probative and 
credible evidence of record shows that Veteran's Alzheimer's 
disease did not have its onset during service, to include as a 
result of two in-service plane crashes; that it was not diagnosed 
or manifested to a compensable degree within a year of separation 
from active duty; and that there is no competent medical nexus 
between the Veteran's current Alzheimer's disease and active 
service.  Moreover, the preponderance of the evidence is against 
a showing of continuity of Alzheimer's disease symptomatology 
since the Veteran's separation from active duty.

While the Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it additional weight.  
The United States Court of Appeals for Veterans Claims (Court) 
has declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) also has declined to 
adopt a "treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

Moreover, the Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Even so, 
a medical opinion may not be discounted solely because a medical 
professional did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is 
whether that medical professional was informed of all relevant 
facts in rendering a medical opinion.  Id.

The record confirms that the Veteran was in two airplane crashes 
while serving on active duty during World War II, one in August 
1944 and the other in October 1944.  The only evidence of the one 
in August 1944 is a statement of a naval commander indicating 
that the Veteran had lost his identification during the August 
1944 crash.  The other service personnel records do not confirm 
the occurrence of a crash in August 1944.  Moreover, the service 
treatment records do not show that the Veteran received medical 
treatment for any injury sustained as a result of the August 1944 
crash.  The second crash on October 30, 1944, on the other hand, 
resulted in multiple contusions and no loss of consciousness.  
Even so, the service treatment records revealed no apparent 
serious injury at the time of this crash.  The claimant was 
discharged from observation in sick bay on November 1, 1944.  At 
the time of discharge, his temperature, pulse, and respiration 
were all normal, and he was considered "well to duty."  Based 
on his service personnel records, both crashes happened during 
advanced operational training, not in combat.  Significantly, no 
service treatment record, including his separation examination, 
contains a diagnosis of Alzheimer's disease or complaints of 
memory impairment or loss of consciousness.  

In a December 2002 notice of disagreement signed by the Veteran, 
it was noted that the appellant's spouse reported that the 
claimant stated that he did not remember anything for a day or 
two after each plane crash.  Thus, the Veteran appears to be 
alleging that he had loss of consciousness after both plane 
crashes.  The Veteran would normally be competent to report his 
history of in-service symptomatology.  The Board, however, finds 
that the Veteran and his spouse are not credible.  The claimant 
made this assertion about loss of consciousness decades following 
service, after having been diagnosed with Alzheimer's disease.  
Moreover, the Veteran and his spouse were not married until 1947, 
more than two years after both crashes, and his service personnel 
records show that the Veteran was single at the time and claimed 
his divorced mother as his dependent.  Also, there are no service 
treatment records showing treatment for any injuries following 
the first crash in August 1944.  If the Veteran had sustained 
serious injuries as a result of this crash, he likely would have 
been seen placed in sick bay at least for observation.  In 
between these two crashes, the Veteran was given and took five 
days of annual leave in September 1944.  In addition, the Veteran 
was again participating in advanced operational training in 
October 1944.  The treatment record pertaining to the second 
crash in October 1944 specifically notes that he did not lose 
consciousness.  As the September 2002 VA examiner noted, the 
Veteran had an abrasion apparently on the side of his head but 
otherwise appeared to be normal and was in sick bay apparently 
for observation.  There was no comment on any type of a 
neurological phenomenon localizable to the right, left sides of 
the body or difficulties with cognition.

Turning to whether there were compensable manifestations of 
Alzheimer's disease within one year of the Veteran's separation 
from active service, based on Dr. Port's October 2005 statement, 
the Veteran was not diagnosed with Alzheimer's disease until 
1991, over 45 years after separation from active duty.  Although 
the September 2002 VA examination report reflects that his spouse 
reported that the Veteran's spotty memory loss began in the 1960s 
and 1970s, there was no documentation to that effect in the 
claims file.  Moreover, the fact that the claimant held a full-
time supervisory job with the Department of Agriculture in 
Richmond, Virginia, until his retirement in 1985, militates 
against a diagnosis of Alzheimer's disease prior to 1985, 40 
years after his discharge from service.

The February 2002 statement from Dr. Bodurtha, one of the 
Veteran's treating physicians since 1991, merely establishes that 
the Veteran has the ApoE genotype that indicates with high 
specificity that Alzheimer's disease is the cause of, or the 
contributor to, his observed dementia.  His statement does not 
address whether the appellant's Alzheimer's disease is related to 
active service.

In support of his claim, the Veteran submitted a copy of a 
medical treatise titled Synergistic Effects of Traumatic Head 
Injury and Apolipoprotein-E4 in Patients with Alzheimer's 
Disease, along with an accompanying article on the study written 
by the Associated Press.  In a long line of cases, the Court has 
consistently held that medical treatise evidence that is generic 
and inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See Mattern v. West, 12 
Vet. App. 222 (1999 ); Sacks v. West, 11 Vet. App. 314 (1998).  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern, 12 
Vet. App. at 228.  A medical treatise, textbook, or article must 
provide more than speculative, generic statements.  Rather, it 
must discuss medical relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 509 
(1998).  In this case, the medical treatise is not pertinent to 
the Veteran's claim because the study is based on people who 
suffered traumatic head injuries with loss of consciousness.  As 
noted above, the Veteran's assertion that he lost consciousness 
during either plane crash is not credible.

According to the September 2002 VA examiner, an opinion would be 
speculative.  This VA examiner indicated that he did not have 
enough medical information by which to make an accurate 
assessment on a temporal relationship between the possible head 
injuries from the two in-service plane crashes and the Veteran's 
Alzheimer's disease.  He noted that the case for trauma was loose 
at that point and he did not have enough information by history 
or other medical testimony by which to infer an absolute link at 
that time.  The September 2002 VA examiner added that the Veteran 
appeared to have some Parkinson overlay and the "situation could 
include the differential of again Alzheimer's disease with 
Parkinsonian features or Parkinson's disease with an evolving 
dementia complex, which can occur in a fair number of the 
Parkinson population and is probably less likely that he has 
[Alzheimer's] disease."

In an October 2005 statement, Dr. Port, one of the Veteran's 
treating physicians since 1991, opined that there is a 
significant possibility that the Veteran's onset of dementia was 
accelerated, if not caused, by injuries from the two in-service 
plane crashes in conjunction with carrying a genetic abnormality, 
which increased the risk of Alzheimer's dementia significantly.  
As the Veteran's attorney notes in the August 2007 VA Form 9, the 
Board may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In 
this case, however, Dr. Port's opinion is predicated on factual 
inaccuracies.  Specifically, as noted above, the Board does not 
find credible that the Veteran suffered any head injury, much 
less loss of consciousness, during the first crash in August 
1944.  Moreover, the service treatment records demonstrate that 
the second crash in October 1944 was not as severe as Dr. Port 
claims.  The service treatment records show that the diagnosis 
was multiple contusions and that there was no loss of 
consciousness.  The crash happened on October 30, 1944, and not 
October 20, 1944, as stated by Dr. Port.  The Veteran was 
released to duty two days after the accident, not 10 days 
afterwards, as stated by Dr. Port.  Furthermore, Dr. Port's 
opinion is also predicated on the above-mentioned inapplicable 
study of people who suffered such significant head traumas that 
included loss of consciousness.  For these reasons, the Board 
finds Dr. Port's opinion to be of little, if any, probative 
value.

In contrast, the Board finds that the most probative medical 
opinion evidence of record is that which was provide by the July 
2009 VA neurologist.  This VA neurologist opined based on a 
review of the claims file, to include the evidence showing that 
the Veteran has Apo-e4 genotype, that it is less likely than not 
that his Alzheimer's disease is related to the in-service head 
abrasions suffered during the October 1944 crash.  The 
neurologist noted that the Alzheimer's disease did not manifest 
until decades after that crash and that the crash was not 
associated with a loss of consciousness.  The Board gives the 
most weight to this opinion because it is based on accurate 
description of the information in the Veteran's service treatment 
records about the severity of the injuries sustained in the 
October 1944 crash.

As for continuity of symptomatology, it is significant that the 
Veteran is not claiming continuity of symptomatology.  Indeed, 
during the September 2002 VA examination, his spouse reported 
that the Veteran only started having spotty memory loss in the 
1960s and 1970s.  

Currently, the only other evidence supporting the claim that his 
Alzheimer's disease is due to service are the statements signed 
by the Veteran, more than 10 years after he had been diagnosed 
with Alzheimer's disease.  Alzheimer's disease is a disability 
for which lay evidence of etiology is not competent evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A 
layperson can provide evidence as to some questions of etiology 
or diagnosis, but the question of a medical relationship between 
the Veteran's current Alzheimer's disease and active service 
requires more than direct observation to resolve, and is not in 
the category of questions that lend themselves to resolution by 
lay observation.  Id.; Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Multiple medical evaluations and laboratory tests are needed to 
make such a diagnosis, as noted by Dr. Port, the Veteran already 
had a genetic predisposition for the development of Alzheimer's 
disease.  Accordingly, the Veteran is not competent to opine on 
this question, and his statements asserting a relationship 
between his current Alzheimer's disease and active service are 
not probative as to this question.

Thus, although there is competent evidence that the Veteran has 
Alzheimer's disease, the preponderance of competent and credible 
evidence is against a finding of a link between the Veteran's 
current disorder and service.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for Alzheimer's disease is 
denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


